Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to the restriction election filed on 08/08/2022. Claims 1, and 3 are elected without traverse. Claims 1, and 3 are pending examination. 


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	

	
	Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture). As such, claim 1 is drawn to one of the statutory categories of invention.
Claims 1, and 3 are directed to a display device at a bus station for providing information of an available space is available on the bus to a wheelchair passenger. Specifically, the claims recite detects whether or not, in a vehicle provided with a wheelchair passenger space, a wheelchair is on board in the wheelchair passenger space; and transmits information about whether or not the wheelchair is on board to the outside of the vehicle based on the detection result, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, detection device, wheelchair, vehicle merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, detection device, wheelchair, vehicle perform(s) the steps or functions of detects whether or not, in a vehicle provided with a wheelchair passenger space, a wheelchair is on board in the wheelchair passenger space; and transmits information about whether or not the wheelchair is on board to the outside of the vehicle based on the detection result. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, detection device, wheelchair, vehicle to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of a display device at a bus station for providing information of an available space is available on the bus to a wheelchair passenger. As discussed above, taking the claim elements separately, the system, detection device, wheelchair, vehicle perform(s) the steps or functions of detects whether or not, in a vehicle provided with a wheelchair passenger space, a wheelchair is on board in the wheelchair passenger space; and transmits information about whether or not the wheelchair is on board to the outside of the vehicle based on the detection result. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of a display device at a bus station for providing information of an available space is available on the bus to a wheelchair passenger. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claim 3 further describe the abstract idea of a display device at a bus station for providing information of an available space is available on the bus to a wheelchair passenger. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

4.	Claims 1, and 3 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a system but does not properly define the physical components (i.e. a computer processor, hardware, etc.) of such a system in the claim declaration.  The claim recites wheelchair boarding information system, which based on the broadest reasonable interpretation in light of the specification could be embodied solely on software.   As such, Claim 1 is/are directed to software per se, which is a non-statutory subject matter.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (Foreign Application Publication No. JP2010140394A).

Regarding Claim 1, Onishi teaches a wheelchair boarding information transmission system comprising: (abstract paragraph: a bus location system capable of providing information that is highly user-friendly to elderly persons and wheelchair users),a detection device that detects whether or not, in a vehicle provided with a wheelchair passenger space, a wheelchair is on board in the wheelchair passenger space; and (abstract paragraph: provide a bus location system capable of providing information that is highly user-friendly to elderly persons and wheelchair users. <P>SOLUTION: A bus 1 on a regular route generates bus in-vehicle state information including information about a vacant seat state and a fixing space use state for a wheelchair on the basis of detection results of a sensor, or the like. The bus 1 transmits the information to a central control unit 5. The central control unit 5 recognizes the bus in-vehicle state of the bus 1 on the regular route on the basis of the bus in-vehicle state information, generates instruction information about display of a display device 2 of each bus top, and transmits the instruction information to the display device 2. Each display device 2 displays information about presence/no presence of vacant seats and acceptance/rejection of using a wheelchair fixing space for users on a display panel 2A in response to the instruction), (description paragraph: The bus location system according to the second invention includes a bus, a central control device that receives information transmitted by the bus, and a display device installed at a bus stop, and the vehicle interior condition of the bus is determined. A vehicle-mounted generation means for generating wheelchair fixed space information related to whether or not the bus wheelchair fixed space of the bus is available, and the central control of the wheelchair fixed space information. Vehicle-mounted transmission means for wirelessly transmitting to the device, the central control device receiving central information for receiving the wheelchair fixed space information and instruction information based on the received wheelchair fixed space information for the display device A central transmission means for transmitting, and the display device has a wheelchair fixing space for the bus according to the instruction information from the central control device. And a display means for displaying whether use is possible or not (claim 2)), and (claim section: A bus location system that includes a bus, a central control device that receives information transmitted by the bus, and a display device installed at a bus stop, and is capable of providing a user with the in-car status of the bus),a transmitting device that transmits information about whether or not the wheelchair is on board to the outside of the vehicle based on the detection result of the detection device; (abstract paragraph: displays information about presence/no presence of vacant seats and acceptance/rejection of using a wheelchair fixing space for users on a display panel 2A), (description paragraph: The bus location system according to the second invention includes a bus, a central control device that receives information transmitted by the bus, and a display device installed at a bus stop, and the vehicle interior condition of the bus is determined. A vehicle-mounted generation means for generating wheelchair fixed space information related to whether or not the bus wheelchair fixed space of the bus is available, and the central control of the wheelchair fixed space information. Vehicle-mounted transmission means for wirelessly transmitting to the device, the central control device receiving central information for receiving the wheelchair fixed space information and instruction information based on the received wheelchair fixed space information for the display device A central transmission means for transmitting, and the display device has a wheelchair fixing space for the bus according to the instruction information from the central control device. And a display means for displaying whether use is possible or not (claim 2)).

Regarding Claim 3, Onishi teaches the wheelchair boarding information transmission system according to Claim 1, further comprising an input and correction device with which an operator who is on board the vehicle inputs the information about whether not the wheelchair is on board or corrects the information; (claim section: A bus location system that includes a bus, a central control device that receives information transmitted by the bus, and a display device installed at a bus stop, and is capable of providing a user with the in-car status of the bus), and (tech solution paragraph: A bus location system according to a first invention includes a bus, a central control device that receives information transmitted by the bus, and a display device that is installed at a bus stop. Vehicle-mounted generating means for generating vacant seat status information regarding whether or not the bus has vacant seats, and vehicle-mounted transmitting means for wirelessly transmitting the vacant seat status information to the central control unit The central control unit includes a central reception unit that receives the vacancy information, and a central transmission unit that transmits instruction information based on the received vacancy information to the display device. Comprises a display means for displaying the vacant seat status of the bus according to the instruction information from the central control unit).

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Making bus travel easier” describes “The First Bus App is the smarter way to catch the bus. Simply download the First Bus App, and you’ll be able to buy and store tickets on your phone. You’ll never have to worry about losing your ticket or forgetting your change again. Just scan each mobile ticket when you hop on board, and you’re ready to go. Running late? No problem! Using real-time information, the First Bus App also lets you know when your next bus is arriving, and available capacity; helping to prevent long waits at the bus stop. With social distancing measures in place on our buses there are fewer seats than normal available on each bus. To help you travel with confidence we have developed new functionality in our Mobile App. And with our latest update, version 4.8, you can now track your bus live on a map so you know exactly where it is and when it will get to your stop. What’s more, each bus now displays in real time if the wheelchair space is free and how many empty seats there are, to help you plan your journey”.
	

Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#JP 2008065773 A teaches similar invention which describes seat for the senior citizen, the disabled person, the pregnant woman and the person of the infant accompanying and the like (the preferential seat, even the preferential seat you say) and the wheelchair space for the wheelchair user (below, naming generically these seats and the wheelchair space etc, calls to the vehicle which with riding together system of the streetcar and the ship etc it rides in a car & embarks, the embarkation space ) is provided, but when it tries that these people probably will really utilize, the embarkation space itself it reaches by the healthy person and the baggage being filled, the other passenger is in halfway route and in embarks smoothlyThere are times when it cannot reach to the space. In addition, with this execution form, because not only the riding in a car position of the user of the portable terminal 11 which reserves the preferential seat, the getting off position it becomes notification possible in the driver, in order with the getting on and off position of the subscriber, from on-board terminal to use the brake for parking on brake control means of the bus, also it is desirable to try to put out order. If it makes this way, anxiety of self-propelling with forgetting to apply the emergency brake is gone, the occasion where it places when and the baby buggy getting on and off of the wheelchair user, the driver of the bus for giving assistance feeling at rest, the driver's seat it becomes possible to leave.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621